--------------------------------------------------------------------------------

 

Exhibit 10 (f)

 

GUARANTEE AGREEMENT

 

between

 

HUDSON UNITED BANCORP,

as Guarantor,

 

and

 

THE BANK OF NEW YORK,

as Guarantee Trustee

 

Dated as of March 31, 2003

 

HUDSON UNITED CAPITAL TRUST I

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I

  

Interpretation and Definitions

  

2

SECTION 1.1.

  

Interpretation.

  

2

SECTION 1.2.

  

Definitions.

  

2

ARTICLE II

  

Reports

  

5

SECTION 2.1.

  

List of Holders.

  

6

SECTION 2.2.

  

Periodic Reports to the Guarantee Trustee.

  

6

SECTION 2.3.

  

Event of Default; Waiver.

  

6

SECTION 2.4.

  

Event of Default; Notice.

  

6

ARTICLE III

  

Powers, Duties and Rights of the Guarantee Trustee

  

7

SECTION 3.1.

  

Powers and Duties of the Guarantee Trustee.

  

7

SECTION 3.2.

  

Certain Rights of the Guarantee Trustee.

  

8

SECTION 3.3.

  

Compensation.

  

9

SECTION 3.4.

  

Indemnity.

  

9

SECTION 3.5.

  

Securities.

  

10

ARTICLE IV

  

Guarantee Trustee

  

10

SECTION 4.1.

  

Guarantee Trustee; Eligibility.

  

10

SECTION 4.2.

  

Appointment, Removal and Resignation of the Guarantee Trustee.

  

11

ARTICLE V

  

Guarantee

  

11

SECTION 5.1.

  

Guarantee.

  

11

SECTION 5.2.

  

Waiver of Notice and Demand.

  

12

SECTION 5.3.

  

Obligations Not Affected.

  

12

SECTION 5.4.

  

Rights of Holders.

  

13

SECTION 5.5.

  

Guarantee of Payment.

  

13

SECTION 5.6.

  

Subrogation.

  

13

SECTION 5.7.

  

Independent Obligations.

  

13

SECTION 5.8.

  

Enforcement.

  

13

ARTICLE VI

  

Covenants and Subordination

  

14

SECTION 6.1.

  

Dividends, Distributions and Payments.

  

14

SECTION 6.2.

  

Subordination.

  

14

SECTION 6.3.

  

Pari Passu Guarantees.

  

14

 

i



--------------------------------------------------------------------------------

ARTICLE VII

  

Termination

  

15

SECTION 7.1.

  

Termination.

  

15

ARTICLE VIII

  

MISCELLANEOUS

  

15

SECTION 8.1.

  

Successors and Assigns

  

15

SECTION 8.2.

  

Amendments.

  

16

SECTION 8.3.

  

Notices.

  

16

SECTION 8.4.

  

Benefit.

  

17

SECTION 8.5.

  

Governing Law.

  

17

SECTION 8.6.

  

Submission To Jurisdiction.

  

17

SECTION 8.7.

  

Counterparts.

  

17

 

ii



--------------------------------------------------------------------------------

 

Guarantee Agreement, dated as of March 31, 2003, executed and delivered by
Hudson United Bancorp, a New Jersey corporation (the “Guarantor”) having its
principal office at 1000 MacArthur Boulevard, Mahwah, New Jersey 07430, and The
Bank Of New York, a New York banking corporation, as trustee (in such capacity,
the “Guarantee Trustee”), for the benefit of the Holders (as defined herein)
from time to time of the Preferred Securities (as defined herein) of Hudson
United Capital Trust I, a Delaware statutory trust (the “Issuer”).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to an Amended and Restated Trust Agreement, dated as of the
date hereof (the “Trust Agreement”), among the Guarantor, as Depositor, the
Property Trustee, the Delaware Trustee and the Administrative Trustees named
therein and the holders from time to time of the Preferred Securities (as
hereinafter defined), the Issuer is issuing $20,000,000 aggregate Liquidation
Amount (as defined in the Trust Agreement) of its Preferred Securities
(Liquidation Amount $1,000 per preferred security) (the “Preferred Securities”)
representing preferred undivided beneficial interests in the assets of the
Issuer and having the terms set forth in the Trust Agreement;

 

WHEREAS, the Preferred Securities will be issued by the Issuer and the proceeds
thereof, together with the proceeds from the issuance of the Issuer’s Common
Securities (as defined below), will be used to purchase the Notes (as defined in
the Trust Agreement) of the Guarantor; and

 

WHEREAS, as incentive for the Holders to purchase Preferred Securities the
Guarantor desires irrevocably and unconditionally to agree, to the extent set
forth herein, to pay to the Holders of the Preferred Securities the Guarantee
Payments (as defined herein) and to make certain other payments on the terms and
conditions set forth herein.

 

NOW, THEREFORE, in consideration of the purchase by each Holder of Preferred
Securities, which purchase the Guarantor hereby agrees shall benefit the
Guarantor, the Guarantor executes and delivers this Guarantee Agreement to
provide as follows for the benefit of the Holders from time to time of the
Preferred Securities:



--------------------------------------------------------------------------------

 

ARTICLE I

 

INTERPRETATION AND DEFINITIONS

 

SECTION 1.1. Interpretation.

 

In this Guarantee Agreement, unless the context otherwise requires:

 

(a) capitalized terms used in this Guarantee Agreement but not defined in the
preamble hereto have the respective meanings assigned to them in Section 1.2;

 

(b) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(c) all references to “the Guarantee Agreement” or “this Guarantee Agreement”
are to this Guarantee Agreement as modified, supplemented or amended from time
to time;

 

(d) all references in this Guarantee Agreement to Articles and Sections are to
Articles and Sections of this Guarantee Agreement unless otherwise specified;

 

(e) the words “hereby”, “herein”, “hereof” and “hereunder” and other words of
similar import refer to this Guarantee Agreement as a whole and not to any
particular Article, Section or other subdivision;

 

(f) a reference to the singular includes the plural and vice versa; and

 

(g) the masculine, feminine or neuter genders used herein shall include the
masculine, feminine and neuter genders.

 

SECTION 1.2. Definitions.

 

As used in this Guarantee Agreement, the terms set forth below shall, unless the
context otherwise requires, have the following meanings:

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person; provided, that the Issuer shall not be
deemed to be an Affiliate of the Guarantor. For the purposes of this definition,
“control” when used with respect to any specified Person means the power to
direct the management and policies of such Person, directly or indirectly,
whether through the ownership of voting securities, by contract or otherwise;
and the terms “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Beneficiaries” means any Person to whom the Issuer is or hereafter becomes
indebted or liable.

 

2



--------------------------------------------------------------------------------

 

“Board of Directors” means either the board of directors of the Guarantor or any
duly authorized committee of that board.

 

“Common Securities” means the securities representing common undivided
beneficial interests in the assets of the Issuer.

 

“Debt” means with respect to any Person, whether recourse is to all or a portion
of the assets of such Person, whether currently existing or hereafter incurred,
and whether or not contingent and without duplication, (i) every obligation of
such Person for money borrowed; (ii) every obligation of such Person evidenced
by bonds, debentures, notes or other similar instruments, including obligations
incurred in connection with the acquisition of property, assets or businesses;
(iii) every reimbursement obligation of such Person with respect to letters of
credit, bankers’ acceptances or similar facilities issued for the account of
such Person; (iv) every obligation of such Person issued or assumed as the
deferred purchase price of property or services (but excluding trade accounts
payable arising in the ordinary course of business); (v) every capital lease
obligation of such Person; (vi) all indebtedness of such Person, whether
incurred on or prior to the date of this Guarantee Agreement or thereafter
incurred, for claims in respect of derivative products, including interest rate,
foreign exchange rate and commodity forward contracts, options, swaps and
similar arrangements; (vii) every obligation of the type referred to in clauses
(i) through (vi) of another Person and all dividends of another Person the
payment of which, in either case, such Person has guaranteed or is responsible
or liable for, directly or indirectly, as obligor or otherwise; and (viii) any
renewals, extensions, refundings, amendments or modifications of any obligation
of the type referred to in clauses (i) through (vii).

 

“Event of Default” means a default by the Guarantor on any of its payment or
other obligations under this Guarantee Agreement; provided, that except with
respect to a default in payment of any Guarantee Payments, the Guarantor shall
have received notice of default from the Guarantee Trustee and shall not have
cured such default within thirty (30) days after receipt of such notice.

 

“Guarantee Payments” means the following payments or distributions, without
duplication, with respect to the Preferred Securities, to the extent not paid or
made by or on behalf of the Issuer: (i) any accumulated and unpaid Distributions
(as defined in the Trust Agreement) required to be paid on the Preferred
Securities, to the extent the Issuer shall have funds on hand available therefor
at such time, (ii) the Redemption Price with respect to any Preferred Securities
to the extent the Issuer shall have funds on hand available therefor at such
time, and (iii) upon a voluntary or involuntary termination, winding up or
liquidation of the Issuer, unless Notes are distributed to the Holders, the
lesser of (a) the aggregate of the Liquidation Amount of $1,000 per Preferred
Security plus accumulated and unpaid Distributions on the Preferred Securities
to the date of payment, to the extent that the Issuer shall have funds available
therefor at such time and (b) the amount of assets of the Issuer remaining
available for distribution to Holders in liquidation of the Issuer after
satisfaction of liabilities to creditors of the Issuer in accordance with
applicable law (in either case, the “Liquidation Distribution”).

 

3



--------------------------------------------------------------------------------

 

“Guarantee Trustee” means The Bank of New York, until a Successor Guarantee
Trustee, as defined below, has been appointed and has accepted such appointment
pursuant to the terms of this Guarantee Agreement, and thereafter means each
such Successor Guarantee Trustee.

 

“Holder” means any holder, as registered on the books and records of the Issuer,
of any Preferred Securities; provided, that, in determining whether the holders
of the requisite percentage of Preferred Securities have given any request,
notice, consent or waiver hereunder, “Holder” shall not include the Guarantor,
the Guarantee Trustee or any Affiliate of the Guarantor or the Guarantee
Trustee.

 

“Indenture” means the Junior Subordinated Indenture, dated as of the date
hereof, as supplemented and amended, between the Guarantor and The Bank of New
York, as trustee.

 

“List of Holders” has the meaning specified in Section 2.1.

 

“Majority in Liquidation Amount of the Preferred Securities” means a vote by the
Holder(s), voting separately as a class, of more than fifty percent (50%) of the
aggregate Liquidation Amount of all then outstanding Preferred Securities issued
by the Issuer.

 

“Obligations” means any costs, expenses or liabilities (but not including
liabilities related to taxes) of the Issuer, other than obligations of the
Issuer to pay to holders of any Trust Securities the amounts due such holders
pursuant to the terms of the Trust Securities.

 

“Officers’ Certificate” means, with respect to any Person, a certificate signed
by the Chief Executive Officer, Chief Financial Officer, President or a Vice
President of such Person, and by the Treasurer, an Assistant Treasurer, the
Secretary or an Assistant Secretary of such Person, and delivered to the
Guarantee Trustee. Any Officers’ Certificate delivered with respect to
compliance with a condition or covenant provided for in this Guarantee Agreement
(other than the certificate provided pursuant to Section 2.4) shall include:

 

(a) a statement that each officer signing the Officers’ Certificate has read the
covenant or condition and the definitions relating thereto;

 

(b) a brief statement of the nature and scope of the examination or
investigation undertaken by each officer in rendering the Officers’ Certificate;

 

(c) a statement that each officer has made such examination or investigation as,
in such officer’s opinion, is necessary to enable such officer to express an
informed opinion as to whether or not such covenant or condition has been
complied with; and

 

(d) a statement as to whether, in the opinion of each officer, such condition or
covenant has been complied with.

 

4



--------------------------------------------------------------------------------

 

“Person” means a legal person, including any individual, corporation, estate,
partnership, joint venture, association, joint stock company, limited liability
company, trust, unincorporated association, government or any agency or
political subdivision thereof or any other entity of whatever nature.

 

“Responsible Officer” means, with respect to the Guarantee Trustee, any Senior
Vice President, any Vice President, any Assistant Vice President, the Secretary,
any Assistant Secretary, the Treasurer, any Assistant Treasurer, any Trust
Officer or Assistant Trust Officer or any other officer of the Corporate Trust
Department of the Guarantee Trustee and also means, with respect to a particular
corporate trust matter, any other officer to whom such matter is referred
because of that officer’s knowledge of and familiarity with the particular
subject.

 

“Senior Debt” means the principal of and any premium and interest on (including
interest accruing on or after the filing of any petition in bankruptcy or for
reorganization relating to the Guarantor whether or not such claim for
post-petition interest is allowed in such proceeding) all Debt of the Guarantor,
whether incurred on or prior to the date of the Indenture or thereafter
incurred, unless it is provided in the instrument creating or evidencing the
same or pursuant to which the same is outstanding, that such obligations are not
superior in right of payment to the Preferred Securities; provided, however,
that if the Guarantor is subject to the regulation and supervision of an
“appropriate Federal banking agency” within the meaning of 12 U.S.C. 1813(q),
the Guarantor shall have received the approval of such appropriate Federal
banking agency prior to issuing any such obligation; provided further, that
Senior Debt shall not include any other debt securities, and guarantees in
respect of such debt securities, issued to any trust other than the Issuer (or a
trustee of such trust), partnership or other entity affiliated with the
Guarantor that is a financing vehicle of the Guarantor (a “financing entity”),
in connection with the issuance by such financing entity of equity securities or
other securities that are treated as equity capital for regulatory capital
purposes guaranteed by the Guarantor pursuant to an instrument that ranks pari
passu with or junior in right of payment to this Guarantee Agreement, including,
without limitation, securities issued by HUBCO Capital Trust I, HUBCO Capital
Trust II and Hudson United Capital Trust II.

 

“Successor Guarantee Trustee” means a successor Guarantee Trustee possessing the
qualifications to act as Guarantee Trustee under Section 4.1.

 

“Trust Indenture Act” means the Trust Indenture Act of 1939, as amended and as
in effect on the date of this Guarantee Agreement.

 

Capitalized or otherwise defined terms used but not otherwise defined herein
shall have the meanings assigned to such terms in the Trust Agreement as in
effect on the date hereof.

 

ARTICLE II

 

Reports

 

5



--------------------------------------------------------------------------------

 

SECTION 2.1. List of Holders.

 

The Guarantor shall furnish or cause to be furnished to the Guarantee Trustee at
such times as the Guarantee Trustee may request in writing, within thirty (30)
days after the receipt by the Guarantor of any such request, a list, in such
form as the Guarantee Trustee may reasonably require, of the names and addresses
of the Holders (the “List of Holders”) as of a date not more than fifteen (15)
days prior to the time such list is furnished, in each case to the extent such
information is in the possession or control of the Guarantor and is not
identical to a previously supplied list of Holders or has not otherwise been
received by the Guarantee Trustee in its capacity as such. The Guarantee Trustee
may destroy any List of Holders previously given to it on receipt of a new List
of Holders.

 

SECTION 2.2. Periodic Reports to the Guarantee Trustee.

 

The Guarantor shall deliver to the Guarantee Trustee, within one hundred and
twenty (120) days after the end of each fiscal year of the Guarantor ending
after the date of this Guarantee Agreement, an Officers’ Certificate covering
the preceding fiscal year, stating whether or not to the knowledge of the
signers thereof the Guarantor is in default in the performance or observance of
any of the terms or provisions or any of the conditions of this Guarantee
Agreement (without regard to any period of grace or requirement of notice
provided hereunder) and, if the Guarantor shall be in default thereof,
specifying all such defaults and the nature and status thereof of which they
have knowledge.

 

SECTION 2.3. Event of Default; Waiver.

 

The Holders of a Majority in Liquidation Amount of the Preferred Securities may,
on behalf of the Holders, waive any past Event of Default and its consequences.
Upon such waiver, any such Event of Default shall cease to exist, and any Event
of Default arising therefrom shall be deemed to have been cured, for every
purpose of this Guarantee Agreement, but no such waiver shall extend to any
subsequent or other default or Event of Default or impair any right consequent
therefrom.

 

SECTION 2.4. Event of Default; Notice.

 

(a) The Guarantee Trustee shall, within ninety (90) days after the occurrence of
a default, transmit to the Holders notices of all defaults actually known to the
Guarantee Trustee, unless such defaults have been cured or waived before the
giving of such notice, provided, that, except in the case of a default in the
payment of a Guarantee Payment, the Guarantee Trustee shall be protected in
withholding such notice if and so long as the Board of Directors, the executive
committee or a trust committee of directors and/or Responsible Officers of the
Guarantee Trustee in good faith determine that the withholding of such notice is
in the interests of the Holders. For the purpose of this Section 2.4, the term
“default” means any event that is, or after notice or lapse of time or both
would become, an Event of Default.

 

(b) The Guarantee Trustee shall not be deemed to have knowledge of any Event of
Default unless the Guarantee Trustee shall have received written notice, or a
Responsible Officer charged with the administration of this Guarantee Agreement
shall have obtained written notice, of such Event of Default from the Guarantor
or a Holder.

 

6



--------------------------------------------------------------------------------

 

ARTICLE III

 

Powers, Duties and Rights of the Guarantee Trustee

 

SECTION 3.1. Powers and Duties of the Guarantee Trustee.

 

(a) This Guarantee Agreement shall be held by the Guarantee Trustee for the
benefit of the Holders, and the Guarantee Trustee shall not transfer this
Guarantee Agreement to any Person except a Holder exercising its rights pursuant
to Section 5.4(d) or to a Successor Guarantee Trustee upon acceptance by such
Successor Guarantee Trustee of its appointment to act as Successor Guarantee
Trustee. The right, title and interest of the Guarantee Trustee shall
automatically vest in any Successor Guarantee Trustee, upon acceptance by such
Successor Guarantee Trustee of its appointment hereunder, and such vesting and
cessation of title shall be effective whether or not conveyancing documents have
been executed and delivered pursuant to the appointment of such Successor
Guarantee Trustee.

 

(b) The rights, immunities, duties and responsibilities of the Guarantee Trustee
shall be as provided by this Guarantee Agreement and there shall be no other
duties or obligations, express or implied, of the Guarantee Trustee.
Notwithstanding the foregoing, no provisions of this Guarantee Agreement shall
require the Guarantee Trustee to expend or risk its own funds or otherwise incur
any financial liability in the performance of any of its duties hereunder, or in
the exercise of any of its rights or powers, if it shall have reasonable grounds
for believing that repayment of such funds or adequate indemnity against such
risk or liability is not reasonably assured to it. Whether or not herein
expressly so provided, every provision of this Guarantee Agreement relating to
the conduct or affecting the liability of or affording protection to the
Guarantee Trustee shall be subject to the provisions of this Section 3.1. To the
extent that, at law or in equity, the Guarantee Trustee has duties and
liabilities relating to the Guarantor or the Holders, the Guarantee Trustee
shall not be liable to any Holder for the Guarantee Trustee’s good faith
reliance on the provisions of this Guarantee Agreement. The provisions of this
Guarantee Agreement, to the extent that they restrict the duties and liabilities
of the Guarantee Trustee otherwise existing at law or in equity, are agreed by
the Guarantor and the Holders to replace such other duties and liabilities of
the Guarantee Trustee.

 

(c) No provision of this Guarantee Agreement shall be construed to relieve the
Guarantee Trustee from liability for its own negligent action, negligent failure
to act or own willful misconduct, except that:

 

(i) the Guarantee Trustee shall not be liable for any error of judgment made in
good faith by a Responsible Officer of the Guarantee Trustee, unless it shall be
proved that the Guarantee Trustee was negligent in ascertaining the pertinent
facts upon which such judgment was made; and

 

(ii) the Guarantee Trustee shall not be liable with respect to any action taken
or omitted to be taken by it in good faith in accordance with the direction of
the Holders of not less than a Majority in Liquidation Amount of the Preferred
Securities relating to the time, method and place of conducting any proceeding
for any remedy available to the

 

7



--------------------------------------------------------------------------------

Guarantee Trustee, or exercising any trust or power conferred upon the Guarantee
Trustee under this Guarantee Agreement.

 

SECTION 3.2. Certain Rights of the Guarantee Trustee.

 

(a) Subject to the provisions of Section 3.1:

 

(i) the Guarantee Trustee may conclusively rely and shall be fully protected in
acting or refraining from acting in good faith and in accordance with the terms
hereof upon any resolution, certificate, statement, instrument, opinion, report,
notice, request, direction, consent, order, bond, debenture, note, other
evidence of indebtedness or other paper or document reasonably believed by it to
be genuine and to have been signed, sent or presented by the proper party or
parties;

 

(ii) any direction or act of the Guarantor contemplated by this Guarantee
Agreement shall be sufficiently evidenced by an Officers’ Certificate unless
otherwise prescribed herein;

 

(iii) the Guarantee Trustee may consult with counsel, and the advice of such
counsel shall be full and complete authorization and protection in respect of
any action taken, suffered or omitted to be taken by it hereunder in good faith
and in reliance thereon and in accordance with such advice. Such counsel may be
counsel to the Guarantee Trustee, the Guarantor or any of its Affiliates and may
be one of its employees. The Guarantee Trustee shall have the right at any time
to seek instructions concerning the administration of this Guarantee Agreement
from any court of competent jurisdiction;

 

(iv) the Guarantee Trustee shall be under no obligation to exercise any of the
rights or powers vested in it by this Guarantee Agreement at the request or
direction of any Holder, unless such Holder shall have provided to the Guarantee
Trustee reasonable security or indemnity against the costs, expenses (including
reasonable attorneys’ fees and expenses) and liabilities that might be incurred
by it in complying with such request or direction, including such reasonable
advances as may be requested by the Guarantee Trustee; provided, that, nothing
contained in this Section 3.2(a)(iv) shall be taken to relieve the Guarantee
Trustee, upon the occurrence of an Event of Default, of its obligation to
exercise the rights and powers vested in it by this Guarantee Agreement;

 

(v) the Guarantee Trustee shall not be bound to make any investigation into the
facts or matters stated in any resolution, certificate, statement, instrument,
opinion, report, notice, request, direction, consent, order, bond, debenture,
note, other evidence of indebtedness or other paper or document, but the
Guarantee Trustee, in its discretion, may make such further inquiry or
investigation into such facts or matters as it may see fit, and if the Guarantee
Trustee shall determine to make such inquiry or investigation, it shall be
entitled to examine the books, records and premises of the Guarantor, personally
or by agent or attorney;

 

(vi) the Guarantee Trustee may execute any of the trusts or powers hereunder or
perform any duties hereunder either directly or by or through its agents,
attorneys,

 

8



--------------------------------------------------------------------------------

custodians or nominees and the Guarantee Trustee shall not be responsible for
any misconduct or negligence on the part of any such agent, attorney, custodian
or nominee appointed with due care by it hereunder;

 

(vii) whenever in the administration of this Guarantee Agreement the Guarantee
Trustee shall deem it desirable to receive instructions with respect to
enforcing any remedy or right hereunder, the Guarantee Trustee (A) may request
instructions from the Holders of a Majority in Liquidation Amount of the
Preferred Securities, (B) may refrain from enforcing such remedy or right or
taking such other action until such instructions are received and (C) shall be
protected in acting in accordance with such instructions;

 

(viii) except as otherwise expressly provided by this Guarantee Agreement, the
Guarantee Trustee shall not be under any obligation to take any action that is
discretionary under the provisions of this Guarantee Agreement; and

 

(ix) whenever, in the administration of this Guarantee Agreement, the Guarantee
Trustee shall deem it desirable that a matter be proved or established before
taking, suffering or omitting to take any action hereunder, the Guarantee
Trustee (unless other evidence is herein specifically prescribed) may, in the
absence of bad faith on its part, request and rely upon an Officers’ Certificate
which, upon receipt of such request from the Guarantee Trustee, shall be
promptly delivered by the Guarantor.

 

(b) No provision of this Guarantee Agreement shall be deemed to impose any duty
or obligation on the Guarantee Trustee to perform any act or acts or exercise
any right, power, duty or obligation conferred or imposed on it in any
jurisdiction in which it shall be illegal, or in which the Guarantee Trustee
shall be unqualified or incompetent in accordance with applicable law, to
perform any such act or acts or to exercise any such right, power, duty or
obligation. No permissive power or authority available to the Guarantee Trustee
shall be construed to be a duty to act in accordance with such power and
authority.

 

SECTION 3.3. Compensation.

 

The Guarantor agrees to pay to the Guarantee Trustee from time to time
reasonable compensation for all services rendered by it hereunder (which
compensation shall not be limited by any provisions of law in regard to the
compensation of a trustee of an express trust) and to reimburse the Guarantee
Trustee upon request for all reasonable expenses, disbursements and advances
(including the reasonable fees and expenses of its attorneys and agents)
incurred or made by the Guarantee Trustee in accordance with any provisions of
this Guarantee Agreement.

 

SECTION 3.4. Indemnity.

 

The Guarantor agrees to indemnify and hold harmless the Guarantee Trustee and
any of its Affiliates and any of their officers, directors, shareholders,
employees, representatives or agents from and against any loss, damage,
liability, tax (other than income, franchise or other taxes imposed on amounts
paid pursuant to Section 3.3), penalty, expense or claim of any kind or nature
whatsoever incurred without negligence, bad faith or willful misconduct on its
part, arising out of or in connection with the acceptance or administration of
this Guarantee

 

9



--------------------------------------------------------------------------------

Agreement, including the costs and expenses of defending itself against any
claim or liability in connection with the exercise or performance of any of its
powers or duties hereunder. The Guarantee Trustee will not claim or exact any
lien or charge on any Guarantee Payments as a result of any amount due to it
under this Guarantee Agreement. This indemnity shall survive the termination of
this Agreement or the resignation or removal of the Guarantee Trustee.

 

In no event shall the Guarantee Trustee be liable for any indirect, special,
punitive or consequential loss or damage of any kind whatsoever, including, but
not limited to, lost profits, even if the Guarantee Trustee has been advised of
the likelihood of such loss or damage and regardless of the form of action.

 

In no event shall the Guarantee Trustee be liable for any failure or delay in
the performance of its obligations hereunder because of circumstances beyond its
control, including, but not limited to, acts of God, flood, war (declared or
undeclared), terrorism, fire, riot, embargo, government action, including any
laws, ordinances, regulations, governmental action or the like which delay,
restrict or prohibit the providing of the services contemplated by this
Guarantee Agreement.

 

SECTION 3.5. Securities.

 

The Guarantee Trustee or any other agent of the Guarantee Trustee, in its
individual or any other capacity, may become the owner or pledgee of Common or
Preferred Securities.

 

ARTICLE IV

 

Guarantee Trustee

 

SECTION 4.1. Guarantee Trustee; Eligibility.

 

(a) There shall at all times be a Guarantee Trustee which shall:

 

(i) not be an Affiliate of the Guarantor; and

 

(ii) be a corporation organized and doing business under the laws of the United
States or of any State thereof, authorized to exercise corporate trust powers,
having a combined capital and surplus of at least fifty million dollars
($50,000,000), subject to supervision or examination by Federal or State
authority and having an office within the United States. If such corporation
publishes reports of condition at least annually, pursuant to law or to the
requirements of such supervising or examining authority, then, for the purposes
of this Section 4.1, the combined capital and surplus of such corporation shall
be deemed to be its combined capital and surplus as set forth in its most recent
report of condition so published.

 

(b) If at any time the Guarantee Trustee shall cease to be eligible to so act
under Section 4.1(a), the Guarantee Trustee shall immediately resign in the
manner and with the effect set out in Section 4.2(c).

 

10



--------------------------------------------------------------------------------

 

(c) If the Guarantee Trustee has or shall acquire any “conflicting interest”
within the meaning of Section 310(b) of the Trust Indenture Act, the Guarantee
Trustee shall either eliminate such interest or resign in the manner and with
the effect set out in Section 4.2(c).

 

SECTION 4.2. Appointment, Removal and Resignation of the Guarantee Trustee.

 

(a) Subject to Section 4.2(b), the Guarantee Trustee may be appointed or removed
without cause at any time by the Guarantor, except during an Event of Default.

 

(b) The Guarantee Trustee shall not be removed until a Successor Guarantee
Trustee has been appointed and has accepted such appointment by written
instrument executed by such Successor Guarantee Trustee and delivered to the
Guarantor.

 

(c) The Guarantee Trustee appointed hereunder shall hold office until a
Successor Guarantee Trustee shall have been appointed or until its removal or
resignation. The Guarantee Trustee may resign from office (without need for
prior or subsequent accounting) by an instrument in writing executed by the
Guarantee Trustee and delivered to the Guarantor, which resignation shall not
take effect until a Successor Guarantee Trustee has been appointed and has
accepted such appointment by instrument in writing executed by such Successor
Guarantee Trustee and delivered to the Guarantor and the resigning Guarantee
Trustee.

 

(d) If no Successor Guarantee Trustee shall have been appointed and accepted
appointment as provided in this Section 4.2 within thirty (30) days after
delivery to the Guarantor of an instrument of resignation, the resigning
Guarantee Trustee may petition, at the expense of the Guarantor, any court of
competent jurisdiction for appointment of a Successor Guarantee Trustee. Such
court may thereupon, after prescribing such notice, if any, as it may deem
proper, appoint a Successor Guarantee Trustee.

 

ARTICLE V

 

Guarantee

 

Section 5.1. Guarantee.

 

(a) The Guarantor irrevocably and unconditionally agrees to pay in full to the
Holders the Guarantee Payments (without duplication of amounts theretofore paid
by or on behalf of the Issuer), as and when due, regardless of any defense
(except for the defense of payment by the Issuer), right of set-off or
counterclaim which the Issuer may have or assert. The Guarantor’s obligation to
make a Guarantee Payment may be satisfied by direct payment of the required
amounts by the Guarantor to the Holders or by causing the Issuer to pay such
amounts to the Holders. The Guarantor shall give prompt written notice to the
Guarantee Trustee in the event it makes any direct payment to the Holders
hereunder.

 

(b) The Guarantor hereby also agrees to assume any and all Obligations of the
Issuer, and, in the event any such Obligation is not so assumed, subject to the
terms and conditions hereof, the Guarantor hereby irrevocably and
unconditionally guarantees to each Beneficiary the

 

11



--------------------------------------------------------------------------------

full payment, when and as due, of any and all Obligations to such Beneficiaries.
This Guarantee is intended to be for the Beneficiaries who have received notice
hereof.

 

SECTION 5.2. Waiver of Notice and Demand.

 

The Guarantor hereby waives notice of acceptance of the Guarantee Agreement and
of any liability to which it applies or may apply, presentment, demand for
payment, any right to require a proceeding first against the Guarantee Trustee,
Issuer or any other Person before proceeding against the Guarantor, protest,
notice of nonpayment, notice of dishonor, notice of redemption and all other
notices and demands.

 

SECTION 5.3. Obligations Not Affected.

 

The obligations, covenants, agreements and duties of the Guarantor under this
Guarantee Agreement shall in no way be affected or impaired by reason of the
happening from time to time of any of the following:

 

(a) the release or waiver, by operation of law or otherwise, of the performance
or observance by the Issuer of any express or implied agreement, covenant, term
or condition relating to the Preferred Securities to be performed or observed by
the Issuer;

 

(b) the extension of time for the payment by the Issuer of all or any portion of
the Distributions (other than an extension of time for payment of Distributions
that results from the extension of any interest payment period on the Notes as
provided in the Indenture), Redemption Price, Liquidation Distribution or any
other sums payable under the terms of the Preferred Securities or the extension
of time for the performance of any other obligation under, arising out of, or in
connection with, the Preferred Securities;

 

(c) any failure, omission, delay or lack of diligence on the part of the Holders
to enforce, assert or exercise any right, privilege, power or remedy conferred
on the Holders pursuant to the terms of the Preferred Securities, or any action
on the part of the Issuer granting indulgence or extension of any kind;

 

(d) the voluntary or involuntary liquidation, dissolution, sale of any
collateral, receivership, insolvency, bankruptcy, assignment for the benefit of
creditors, reorganization, arrangement, composition or readjustment of debt of,
or other similar proceedings affecting, the Issuer or any of the assets of the
Issuer;

 

(e) any invalidity of, or defect or deficiency in, the Preferred Securities;

 

(f) the settlement or compromise of any obligation guaranteed hereby or hereby
incurred; or

 

(g) any other circumstance whatsoever that might otherwise constitute a legal or
equitable discharge or defense of a guarantor, it being the intent of this
Section 5.3 that the obligations of the Guarantor hereunder shall be absolute
and unconditional under any and all circumstances.

 

12



--------------------------------------------------------------------------------

 

There shall be no obligation of the Holders to give notice to, or obtain the
consent of, the Guarantor with respect to the happening of any of the foregoing.

 

SECTION 5.4. Rights of Holders.

 

The Guarantor expressly acknowledges that: (a) this Guarantee Agreement will be
deposited with the Guarantee Trustee to be held for the benefit of the Holders;
(b) the Guarantee Trustee has the right to enforce this Guarantee Agreement on
behalf of the Holders; (c) the Holders of a Majority in Liquidation Amount of
the Preferred Securities have the right to direct the time, method and place of
conducting any proceeding for any remedy available to the Guarantee Trustee in
respect of this Guarantee Agreement or exercising any trust or power conferred
upon the Guarantee Trustee under this Guarantee Agreement; and (d) any Holder
may institute a legal proceeding directly against the Guarantor to enforce its
rights under this Guarantee Agreement, without first instituting a legal
proceeding against the Guarantee Trustee, the Issuer or any other Person.

 

SECTION 5.5. Guarantee of Payment.

 

This Guarantee Agreement creates a guarantee of payment and not of collection.
This Guarantee Agreement will not be discharged except by payment of the
Guarantee Payments in full (without duplication of amounts theretofore paid by
the Issuer) or upon distribution of Notes to Holders as provided in the Trust
Agreement.

 

SECTION 5.6. Subrogation.

 

The Guarantor shall be subrogated to all (if any) rights of the Holders against
the Issuer in respect of any amounts paid to the Holders by the Guarantor under
this Guarantee Agreement and shall have the right to waive payment by the Issuer
pursuant to Section 5.1; provided, that, the Guarantor shall not (except to the
extent required by mandatory provisions of law) be entitled to enforce or
exercise any rights it may acquire by way of subrogation or any indemnity,
reimbursement or other agreement, in all cases as a result of payment under this
Guarantee Agreement, if, at the time of any such payment, any amounts are due
and unpaid under this Guarantee Agreement. If any amount shall be paid to the
Guarantor in violation of the preceding sentence, the Guarantor agrees to hold
such amount in trust for the Holders and to pay over such amount to the Holders.

 

SECTION 5.7. Independent Obligations.

 

The Guarantor acknowledges that its obligations hereunder are independent of the
obligations of the Issuer with respect to the Preferred Securities and that the
Guarantor shall be liable as principal and as debtor hereunder to make Guarantee
Payments pursuant to the terms of this Guarantee Agreement notwithstanding the
occurrence of any event referred to in subsections (a) through (g), inclusive,
of Section 5.3.

 

SECTION 5.8. Enforcement.

 

A Beneficiary may enforce the Obligations of the Guarantor contained in Section
5.1(b) directly against the Guarantor, and the Guarantor waives any right or
remedy to require that any

 

13



--------------------------------------------------------------------------------

action be brought against the Issuer or any other person or entity before
proceeding against the Guarantor.

 

ARTICLE VI

 

Covenants And Subordination

 

SECTION 6.1. Dividends, Distributions and Payments.

 

So long as any Preferred Securities remain outstanding, if there shall have
occurred and be continuing an Event of Default or the Guarantor shall have
entered into an Extension Period as provided for in the Indenture and such
period, or any extension thereof, shall have commenced and be continuing, then
the Guarantor may not (a) declare or pay any dividends or distributions on, or
redeem, purchase, acquire or make liquidation payment with respect to, any of
the Guarantor’s capital stock or (b) make any payment of principal of or any
interest or premium on or repay, repurchase or redeem any debt securities of the
Guarantor that rank pari passu in all respects with or junior in interest to the
Preferred Securities (other than (i) repurchases, redemptions or other
acquisitions of shares of capital stock of the Guarantor in connection with any
employment contract, benefit plan or other similar arrangement with or for the
benefit of any one or more employees, officers, directors or consultants, in
connection with a dividend reinvestment or stockholder stock purchase plan or in
connection with the issuance of capital stock of the Guarantor (or securities
convertible into or exercisable for such capital stock) as consideration in an
acquisition transaction entered into prior to the occurrence of such Event of
Default or the applicable Extension Period, (ii) as a result of an exchange or
conversion of any class or series of the Guarantor’s capital stock (or any
capital stock of a subsidiary of the Guarantor) for any class or series of the
Guarantor’s capital stock or any class of series of the Guarantor’s indebtedness
for any class or series of the Guarantor’s capital stock, (iii) the purchase of
fractional interests in shares of the Guarantor’s capital stock pursuant to the
conversions or exchange provisions of such capital stock or the security being
converted or exchanged, (iv) any declaration of a dividend in connection with
any rights plan, the issuance of rights, stock or other property under any
rights plan or the redemption or repurchase of rights pursuant thereto, or (v)
any dividend in the form of stock, warrants, options or other rights where the
dividend stock or the stock issuable upon exercise of such warrants, options or
other rights is the same stock as that on which the dividend is being paid or
ranks pari passu with or junior to such stock).

 

SECTION 6.2. Subordination.

 

The obligations of the Guarantor under this Guarantee Agreement will constitute
unsecured obligations of the Guarantor and will rank subordinate and junior in
right of payment to all Senior Debt of the Guarantor.

 

SECTION 6.3. Pari Passu Guarantees.

 

(a) The obligations of the Guarantor under this Guarantee Agreement shall rank
pari passu with the obligations of the Guarantor under any similar guarantee
agreements issued by the

 

14



--------------------------------------------------------------------------------

Guarantor with respect to preferred securities (if any) similar to the Preferred
Securities, issued by trusts other than the Issuer established or to be
established by the Guarantor (if any), in each case similar to the Issuer,
including, without limitation, the Guarantee Agreement issued by the Guarantor
with respect to the preferred securities issued by HUBCO Capital Trust I, the
Guarantee Agreement issued by the Guarantor with respect to the preferred
securities issued by HUBCO Capital Trust II and the Guarantee Agreement issued
by the Guarantor with respect to the preferred securities issued by Hudson
United Capital Trust II.

 

(b) The right of the Guarantor to participate in any distribution of assets of
any of its subsidiaries upon any such subsidiary’s liquidation or reorganization
or otherwise is subject to the prior claims of creditors of that subsidiary,
except to the extent the Guarantor may itself be recognized as a creditor of
that subsidiary. Accordingly, the Guarantor’s obligations under this Guarantee
will be effectively subordinated to all existing and future liabilities of the
Guarantor’s subsidiaries, and claimants should look only to the assets of the
Guarantor for payments thereunder. This Guarantee does not limit the incurrence
or issuance of other secured or unsecured debt of the Guarantor, including
Senior Debt of the Guarantor, under any indenture or agreement that the
Guarantor may enter into in the future or otherwise.

 

ARTICLE VII

 

Termination

 

SECTION 7.1. Termination.

 

This Guarantee Agreement shall terminate and be of no further force and effect
upon (a) full payment of the Redemption Price of all Preferred Securities, (b)
the distribution of Notes to the Holders in exchange for all of the Preferred
Securities or (c) full payment of the amounts payable in accordance with the
Trust Agreement upon liquidation of the Issuer. Notwithstanding the foregoing,
this Guarantee Agreement will continue to be effective or will be reinstated, as
the case may be, if at any time any Holder must restore payment of any sums paid
with respect to Preferred Securities or this Guarantee Agreement. The
obligations of the Guarantor under Sections 3.3 and 3.4 shall survive any such
termination or the resignation and removal of the Guarantee Trustee.

 

ARTICLE VIII

 

Miscellaneous

 

SECTION 8.1. Successors and Assigns.

 

All guarantees and agreements contained in this Guarantee Agreement shall bind
the successors, assigns, receivers, trustees and representatives of the
Guarantor and shall inure to the benefit of the Holders of the Preferred
Securities then outstanding. Except in connection with a consolidation, merger
or sale involving the Guarantor that is permitted under Article VIII of the

 

15



--------------------------------------------------------------------------------

Indenture and pursuant to which the successor or assignee agrees in writing to
perform the Guarantor’s obligations hereunder, the Guarantor shall not assign
its rights or delegate its obligations hereunder without the prior approval of
the Holders of a Majority in Liquidation Amount of the Preferred Securities.

 

SECTION 8.2. Amendments.

 

Except with respect to any changes that do not adversely affect the rights of
the Holders in any material respect (in which case no consent of the Holders
will be required), this Guarantee Agreement may only be amended with the prior
approval of the Guarantor, the Guarantee Trustee and the Holders of not less
than a Majority in Liquidation Amount of the Preferred Securities. The
provisions of Article VI of the Trust Agreement concerning meetings or consents
of the Holders shall apply to the giving of such approval.

 

SECTION 8.3. Notices.

 

Any notice, request or other communication required or permitted to be given
hereunder shall be in writing, duly signed by the party giving such notice, and
delivered, telecopied or mailed by first class mail as follows:

 

(a) if given to the Guarantor, to the address or facsimile number set forth
below or such other address, facsimile number or to the attention of such other
Person as the Guarantor may give notice to the Guarantee Trustee and the
Holders:

 

Hudson United Bancorp

1000 MacArthur Boulevard

Mahwah, NJ 07430

Facsimile No.: (201) 236-2649

Attention: William A. Houlihan

 

(b) if given to the Issuer, at the Issuer’s address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Issuer may give notice to the Guarantee Trustee and the
Holders:

 

Hudson United Capital Trust I

1000 MacArthur Boulevard

Mahwah, NJ 07430

Facsimile No.: (201) 236-2649

Attention: William A. Houlihan

 

(c) if given to the Guarantee Trustee, at the address or facsimile number set
forth below or such other address, facsimile number or to the attention of such
other Person as the Guarantee Trustee may give notice to the Guarantor and the
Holders:

 

The Bank of New York

101 Barclay Street

 

16



--------------------------------------------------------------------------------

New York, New York 10286

Facsimile No.: (212) 896-7299

Attention: Corporate Trust Administration

 

(d) if given to any Holder, at the address set forth on the books and records of
the Issuer.

 

All notices hereunder shall be deemed to have been given when received in
person, telecopied with receipt confirmed, or mailed by first class mail,
postage prepaid, except that if a notice or other document is refused delivery
or cannot be delivered because of a changed address of which no notice was
given, such notice or other document shall be deemed to have been delivered on
the date of such refusal or inability to deliver.

 

SECTION 8.4. Benefit.

 

This Guarantee Agreement is solely for the benefit of the Holders and is not
separately transferable from the Preferred Securities.

 

SECTION 8.5. Governing Law.

 

This Guarantee Agreement and the rights and obligations of each party hereto,
shall be construed and enforced in accordance with and governed by the laws of
the State of New York without reference to its conflict of laws provisions
(other than Section 5-1401 of the General Obligations Law).

 

SECTION 8.6. Submission to Jurisdiction.

 

ANY LEGAL ACTION OR PROCEEDING BY OR AGAINST ANY PARTY HERETO OR WITH RESPECT TO
OR ARISING OUT OF THIS GUARANTEE AGREEMENT MAY BE BROUGHT IN OR REMOVED TO THE
COURTS OF THE STATE OF NEW YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE
UNITED STATES OF AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK (IN EACH CASE
SITTING IN THE BOROUGH OF MANHATTAN). BY EXECUTION AND DELIVERY OF THIS
GUARANTEE AGREEMENT, EACH PARTY ACCEPTS, FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS (AND COURTS OF APPEALS THEREFROM) FOR LEGAL PROCEEDINGS ARISING OUT OF OR
IN CONNECTION WITH THIS GUARANTEE AGREEMENT.

 

SECTION 8.7. Counterparts.

 

This instrument may be executed in any number of counterparts, each of which so
executed shall be deemed to be an original, but all such counterparts shall
together constitute but one and the same instrument.

 

[THE NEXT PAGE IS THE SIGNATURE PAGE]

 

17



--------------------------------------------------------------------------------

 

In Witness Whereof, the undersigned have executed this Guarantee Agreement as of
the date first above written.

 

[COMPANY]

By:

 

 

--------------------------------------------------------------------------------

Name

Title:

 

THE BANK OF NEW YORK, not in its individual capacity, but solely as Guarantee
Trustee

By:

 

--------------------------------------------------------------------------------

Name

Title:

 

i